Exhibit 10.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made on this 26th
day of January, 2011, by and between Cash America International, Inc., a Texas
corporation (“CAI”); Cash America Management L.P., a wholly-owned subsidiary of
CAI (“CAM”); and Daniel R. Feehan, an individual whose principal residence is in
Fort Worth, Texas (“Executive”).

STATEMENT OF BACKGROUND

A. CAI and CAM entered into an employment agreement with Executive, dated May 1,
2008, which was amended on December 24, 2008 (the “Agreement”).

B. The parties wish to amend the Agreement in the particulars specified herein.

STATEMENT OF AGREEMENT

In consideration of good and valuable consideration, the sufficiency of which
hereby is acknowledged, the parties agree to amend the Agreement effective as of
the date of this Amendment as follows:

1. Section 6(d) of the Agreement is hereby deleted in its entirety.

2. Except as expressly modified by this Amendment, all other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

3. This Amendment may be executed in counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on this the 26th
day of January, 2011.

 

EXECUTIVE     CASH AMERICA INTERNATIONAL, INC.

/s/ Daniel R. Feehan

    By:  

/s/ James H. Graves

Daniel R. Feehan       James H. Graves,       Chairman of the Management
Development & Compensation Committee of the Board of Directors     CASH AMERICA
MANAGEMENT L.P.     By:   Cash America Holding, Inc.,       its general partner
      By:   Cash America International, Inc.,         its sole shareholder      
  By:  

/s/ James H. Graves

          James H. Graves,           Chairman of the Management Development &
Compensation Committee of the Board of Directors